Filed 10/18/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 198







Morris Tarnavsky, 		Plaintiff and Appellee



and



Roger Cymbaluk, Court Appointed Receiver of the 

Mary E. Tarnavsky Irrevocable Trust,		Appellee



v.



Edward Tarnavsky, Personally and as

Trustee of the Mary E. Tarnavsky

Irrevocable Trust, 		Defendant and Appellant



and



Janet L. Bishop,		Defendant







No. 20100407







Edward J. Tarnavsky, 		Plaintiff and Appellant



v.



Ron Rankin, Sheriff of McKenzie County, 

personally and in his professional capacity, 		Defendant and Appellee







No. 20110027







The Union Bank, 		Plaintiff and Appellee



v.



Edward Tarnavsky, 		Defendant and Appellant



and



Morris Tarnavsky and Vonne Tarnavsky,		Defendants







No. 20110061









Appeals from the District Court of McKenzie County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED AND REMANDED.



Per Curiam.



David Allan Tschider, 418 East Rosser Avenue, Suite 200, Bismarck, N.D. 58501-4046, for plaintiff and appellee Morris Tarnavsky.



Kent A. Reierson, P.O. Box 1206, Williston, N.D. 58802-1206, for appellee Roger Cymbaluk.



Sandra Lynn Voller (argued) and Scott Kenneth Porsborg (appeared), P.O. Box 460, Bismarck, N.D. 58502-0460, for defendant and appellee Ron Rankin.



Kasey Duane McNary (argued) and Timothy George Richard (on brief), P.O. Box 6017, Fargo, N.D. 58108-6017, for plaintiff and appellee The Union Bank.



Edward J. Tarnavsky, 12951 8th Street Northwest, Grassy Butte N.D. 58634; self-represented.

Tarnavsky v. Tarnavsky

Nos. 20100407, 20110027 & 20110061



Per Curiam.

[¶1]	In consolidated appeals, Edward Tarnavsky appealed from the district court’s orders denying his motions in the underlying cases which sought relief under N.D.R.Civ.P. 60(b).  On appeal, Tarnavsky argues that “the court ha[s] an appearance of impropriety” in the underlying cases sufficient to warrant reversal.  Tarnavsky also argues the court abused its discretion in one underlying case by awarding payment to creditors directly from Tarnavsky’s trust income and by directing the receiver to grant easements from the trust.  We affirm under N.D.R.App.P. 35.1(a)(1).

[¶2]	The appellees seek various sanctions on appeal based on Tarnavsky’s frivolous appeals.  We award double costs on appeal to the appellees.  To the extent the various appellees wish to pursue additional sanctions, we remand to the district court and authorize the court in its discretion to determine and award reasonable attorney’s fees for the appeals and to consider the appellees’ requested injunctive relief.

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner